Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Financial Statements For the nine-month period ended September 30, 2011, presented in comparative format. Company’s Name: Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Legal Domicile: Tte. Gral. Juan D. Perón No. 456 – 2nd floor Autonomous City of Buenos Aires Principal Line of Business: Financial and Investment Activities Fiscal Year N° 13 For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format. Date of Registration with the Public Registry of Commerce of Bylaws of Grupo Financiero Galicia S.A.: September 30, 1999 Date of Latest Amendment to Grupo Financiero Galicia S.A.’s Bylaws: July 16, 2010 Registration Number with the Corporation Control Authority (I.G.J.): Sequential Number – Corporation Control Authority: Date of Expiration of Grupo Financiero Galicia S.A.’s Bylaws: June 30, 2100 Description of the Controlling Company: Company’s Name: EBA Holding S.A. Principal Line of Business: Financial and Investment Activities Interest Held by the Controlling Company in the Shareholders’ Equity of Grupo Financiero Galicia S.A. as of9/30/11: 22.65% Percentage of Votes of Grupo Financiero Galicia S.A. to which the Controlling Company is Entitled as of 9/30/11: 59.42% Capital status as of 9/30/11 (Note 8 to the Financial Statements) (Figures Stated in Thousands of Pesos for “Subscribed” and “Paid-in” Shares) Shares Number Type Voting Rights per Share Subscribed Paid-in Ordinary Class “A”, Face Value of 1 5 Ordinary Class “B”, Face Value of 1 1 1 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet As of September 30, 2011 and December 31, 2010. (Figures Stated in Thousands of Pesos) 9/30/11 12/31/10 ASSETS CASH AND DUE FROM BANKS -Cash -Financial Institutions and Correspondents -B.C.R.A. -Other Local Financial Institutions -Foreign GOVERNMENT AND PRIVATE SECURITIES -Holdings Recorded at Fair Market Value -Holdings Recorded at their Acquisition Cost plus the I.R.R. -Securities Issued by the B.C.R.A. -Investments in Listed Private Securities LOANS -To the Non-financial Public Sector -To the Financial Sector -Interbank Loans (Call Money Loans Granted) -Other Loans to Local Financial Institutions -Accrued interest, Adjustments and Quotation Differences Receivable -To the Non-financial Private Sector and Residents Abroad -Advances -Promissory Notes -Mortgage Loans -Pledge Loans -Personal Loans -Credit Card Loans -Others -Accrued interest, Adjustments and Quotation Differences Receivable -Documented Interests -Unallocated Collections -Allowances OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE -B.C.R.A. -Amounts Receivable for Spot and Forward Sales to be Settled -Securities Receivable under Spot and Forward Purchases to be Settled -Premiums from Bought Options - -Others Not Included in the Debtor Classification Regulations -Unlisted Negotiable Obligations -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others Included in the Debtor Classification Regulations -Accrued interest Receivable Included in the Debtor Classification Regulations -Allowances The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 2 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet As of September 30, 2011 and December 31, 2010. (Figures Stated in Thousands of Pesos) 9/30/11 12/31/10 RECEIVABLES FROM FINANCIAL LEASES -Receivables from Financial Leases -Accrued interest and Adjustments Receivable -Allowances EQUITY INVESTMENTS -In Financial Institutions -Others -Allowances MISCELLANEOU.S. RECEIVABLES -Receivables for Assets Sold -Minimum Presumed Income Tax -Others -Accrued Interest on Receivables for Assets Sold -Other Accrued interest and Adjustments Receivable -Allowances BANK PREMISES AND EQUIPMENT MISCELLANEOU.S. ASSETS INTANGIBLE ASSETS -Goodwill -Organization and Development Expenses UNALLOCATED ITEMS OTHER ASSETS TOTAL ASSETS The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 3 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet As of September 30, 2011 and December 31, 2010. (Figures Stated in Thousands of Pesos) 9/30/11 12/31/10 LIABILITIES DEPOSITS -Non-financial Public Sector -Financial Sector -Non-financial Private Sector and Residents Abroad -Current Accounts -Savings Accounts -Time Deposits -Investment Accounts -Others -Accrued interest and Quotation Differences Payable OTHER LIABILITIES RESULTING FROM FINANCIAL BROKERAGE -B.C.R.A. -Others -Banks and International Entities -Unsubordinated Negotiable Obligations -Amounts Payable for Spot and Forward Purchases to be Settled -Securities to be Delivered under Spot and Forward Sales to be Settled -Premiums from written options - -Loans from Local Financial Institutions -Other Loans from Local Financial Institutions -Accrued Interest payable -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others -Accrued interest and Quotation Differences Payable MISCELLANEOU.S. LIABILITIES -Dividends Payable -Directors' and Syndics' Fees -Others -Adjustments and Accrued Interest payable - 3 PROVISIONS SUBORDINATED NEGOTIABLE OBLIGATIONS UNALLOCATED ITEMS OTHER LIABILITIES MINORITY INTEREST IN CONSOLIDATED ENTITIES OR COMPANIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 4 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet As of September 30, 2011 and December 31, 2010. (Figures Stated in Thousands of Pesos) 9/30/11 12/31/10 DEBIT CONTINGENT -Loans Obtained (Unused Balances) -Guarantees Received -Others not Included in the Debtor Classification Regulations -Contingencies re. Contra Items CONTROL -Uncollectible Loans -Others -Control re. Contra Items DERIVATIVES -"Notional" Value of Call Options Bought - -"Notional" Value of Forward Transactions without Delivery of Underlying Asset -Interest Rate Swaps -Derivatives re. Contra Items TRUST ACCOUNTS -Trust Funds CREDIT CONTINGENT -Loans Granted (Unused Balances) -Guarantees Granted to the B.C.R.A. -Other Guarantees Granted Included in the Debtor Classification Regulations -Other Guarantees Granted not Included in the Debtor Classification Regulations -Others Included in the Debtor Classification Regulations -Others not Included in the Debtor Classification Regulations -Contingencies re. Contra Items CONTROL -Checks and Drafts to be Credited -Others -Control re. Contra Items DERIVATIVES -"Notional" Value of Call Options Written - -"Notional" Value of Put Options Written -"Notional" Value of Forward Transactions without Delivery of Underlying Asset -Derivatives re. Contra Items TRUST ACCOUNTS -Trust Liabilities re. Contra Items The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 5 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format with the same period of the previous fiscal year. (Figures Stated in Thousands of Pesos) 9/30/11 9/30/10 FINANCIAL INCOME -Interest on Cash and Due from Banks -Interest on Loans to the Financial Sector -Interest on Advances -Interest on Promissory Notes -Interest on Mortgage Loans -Interest on Pledge Loans -Interest on Credit Card Loans -Interest on Financial Leases -Interest on Other Loans -Net Income from Government and Private Securities -Interest on Other Receivables Resulting from Financial Brokerage -Net Income from Secured Loans – Decree No. 1387/01 -C.E.R. Adjustment -Exchange Rate Differences on Gold and Foreign Currency -Others FINANCIAL EXPENSES -Interest on Current Account Deposits - -Interest on Savings Account Deposits -Interest on Time Deposits -Interest on Interbank Loans Received (Call Money Loans) -Interest on Other Loans from Financial Institutions -Interest on Other Liabilities Resulting From Financial Brokerage -Interest on Subordinated Negotiable Obligations -Other Interests -Net Income from Options 40 -C.E.R. Adjustment 77 33 -Contributions Made to Deposit Insurance Fund -Others GROSS FINANCIAL MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES -Related to Lending Transactions -Related to Borrowing Transactions -Other Commissions -Others EXPENSES FOR SERVICES -Commissions -Others The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 6 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format with the same period of the previous fiscal year. (Figures Stated in Thousands of Pesos) 9/30/11 9/30/10 ADMINISTRATIVE EXPENSES -Personnel Expenses -Directors’ and Syndics' Fees -Other Fees -Advertising and Publicity -Taxes -Depreciation of Bank Premises and Equipment -Amortization of Organization Expenses -Other Operating Expenses -Others NET INCOME FROM FINANCIAL BROKERAGE MINORITY INTEREST RESULT MISCELLANEOU.S. INCOME -Net Income from Equity Investments -Penalty Interests -Loans Recovered and Allowances Reversed -Others MISCELLANEOU.S. LOSSES -Penalty Interests and Charges in favor of the B.C.R.A. 48 -Provisions for Losses on Miscellaneous Receivables and Other Provisions -C.E.R. Adjustment 34 30 -Amortization of Differences Arising from Court Resolutions -Depreciation and Losses from Miscellaneous Assets -Amortization of Goodwill -Others NET INCOME BEFORE INCOME TAX INCOME TAX NET INCOME FOR THE PERIOD The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 7 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format with the same period of the previous fiscal year. (Figures Stated in Thousands of Pesos) 9/30/11 9/30/10 CHANGES IN CASH AND CASH EQUIVALENTS (Note 22) -Cash at Beginning of Fiscal Year -Cash at Period-end Increase in Cash, Net (in Constant Currency) CAUSES FOR CHANGES IN CASH (IN CONSTANT CURRENCY) Operating Activities Net Collections/(Payments) for: -Government and Private Securities -Loans -To the Financial Sector -To the Non-financial Public Sector -To the Non-financial Private Sector and Residents Abroad -Other Receivables Resulting from Financial Brokerage -Receivables from Financial Leases -Deposits -To the Financial Sector -To the Non-financial Public Sector -To the Non-financial Private Sector and Residents Abroad -Other Liabilities from Financial Brokerage -Financing from the Financial Sector -Interbank Loans (Call Money Loans Received) - -Others (Except from Liabilities Included in Financing Activities) Collections related to Income from Services Payments related to Expenses for Services Administrative Expenses Paid Payment of Organization and Development Expenses Collection for Penalty Interests, Net Differences Arising from Court Resolutions Paid Collection of Dividends from Other Companies Other Collections related to Miscellaneous Profits and Losses Net Collections / (Payments) for Other Operating Activities -Other Receivables and Miscellaneous Liabilities -Other Operating Activities, Net Income Tax and Minimum Presumed Income Tax Payment Net Cash Flow Generated by Operating Activities Investment Activities Payments for Bank Premises and Equipment, Net Payments for Miscellaneous Assets, Net Payments for Equity Investments Other Collections / (Payments) for Investment Activities -Cash and Cash Equivalents related to the Acquisition of Compañía Financiera Argentina S.A., Cobranzas y Servicios S.A. and Procesadora Regional S.A. - Net Cash Flows used in Investment Activities The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 8 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format with the same period of the previous fiscal year. (Figures Stated in Thousands of Pesos) 9/30/11 9/30/10 Financing Activities Net Collections/(Payments) for: -Unsubordinated Negotiable Obligations -B.C.R.A. -Others -Banks and International Entities -Subordinated Negotiable Obligations -Loans from Local Financial Institutions Distribution of Dividends Other Collections from Financing Activities - Cash Flow Generated by / (Used in) Financing Activities Financial Results and by Holding of Cash and Cash Equivalents (including Interests and Monetary Result) Increase in Cash, Net The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 9 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Notes to the Consolidated Financial Statements For the nine-month period beginning on January 1, 2011 and ending on September 30, 2011, presented in comparative format with the same period of the previous fiscal year. (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (U.S.$)) NOTE 1:PRESENTATION OF CONSOLIDATED FINANCIAL STATEMENTS These consolidated financial statements are presented in accordance with the provisions of the Argentine Central Bank’s (the “B.C.R.A.”) Communiqué "A" 3147 and supplementary regulations regarding financial reporting requirements for the publication of quarterly and annual financial statements, the guidelines of Technical Pronouncement Nos. 8 and 19 of the Argentine Federation of Professional Councils in Economic Sciences (the “F.A.C.P.C.E.”) and the guidelines of the General Resolution No. 434/03 of the National Securities Commission (the “C.N.V.”). These financial statements include the balances corresponding to the operations carried out by the Company and its subsidiaries located in Argentina and abroad and form part of the Company’s quarterly/annual financial statements as supplementary information; as such, they should be read in conjunction with them. These financial statements reflect the effects of the changes in the purchasing power of the currency up to February 28, 2003, by following the restatement method established by Technical Resolution No. 6 of F.A.C.P.C.E. In line with the B.C.R.A.’s Communiqué “A” 3921, Decree No. 664/03 of the the executive branch of the Argentine government and General Resolution No. 441/03 of the C.N.V., the Company discontinued the application of that method and therefore did not recognize the effects of the changes in the purchasing power of the currency experienced after March 1, 2003. Resolution M.D. No. 41/03 of the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires (the “C.P.C.E.C.A.B.A.”) established the discontinuation of the recognition of the changes in the purchasing power of the currency, effective October 1, 2003. NOTE 2:ACCOUNTING STANDARDS The most relevant accounting standards used in preparing the consolidated financial statements are listed below: a. Consolidation of Financial Statements The financial statements of the Company have been consolidated on a line-by-line basis with those of Banco de Galicia y Buenos Aires S.A., Net Investment S.A., Galicia Warrants S.A., Sudamericana Holding S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A. (see Note 3 to the consolidated financial statements). Banco de Galicia y Buenos Aires S.A. is the Company’s main equity investment, a financial institution subject to B.C.R.A. regulations. For this reason, the Company has adopted the valuation and disclosure criteria applied by Banco de Galicia y Buenos Aires S.A. Banco de Galicia y Buenos Aires S.A.’s consolidated financial statements include the balances of its subsidiaries abroad: Banco Galicia Uruguay S. A. (in liquidation) and Galicia (Cayman) Limited. The conversion into Pesos of these subsidiaries’ accounting balances was made according to the following: i. Assets and liabilities were converted into Pesos according to item b.1. ii. Allotted capital has been computed for the actually disbursed restated amounts. iii. Accumulated earnings were determined as the difference between assets, liabilities and the allotted capital. iv. Earnings for the period were determined by the difference between the accumulated earnings at the beginning of the fiscal year and the accumulated earnings at the end of the period. The balances of income statement accounts were converted into Pesos applying the monthly average exchange rates recorded in each month of this fiscal period. v. The significant items arising from intercompany transactions, not involving third parties, have been eliminated from the balance sheet and the income statement. 10 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (U.S.$)) NOTE 2:Continued b. Consistency of Accounting Principles Accounting principles applied to the financial statements of Net Investment S.A., Galicia Warrants S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A. are similar to those applied by the Company (see Note 1 to the financial statements). Furthermore, the consolidated financial statements of Sudamericana Holding S. A. were prepared in accordance with the disclosure and valuation criteria approved by the Argentine Superintendence of Insurance, which in some aspects differ from the Argentine GAAP in effect, in particular with respect to the valuation of investments in secured loans and certain government securities. Nevertheless, this departure has not produced a significant effect on the financial statements of the Company. As a result of the changes set forth by the B.C.R.A., effective March 1, 2011, with respect to the valuation and disclosure criteria of government and private securities, for comparison purposes, Banco de Galicia y Buenos Aires S.A. began adjusting the balances of some accounts under this caption in accordance with current regulations on December 31, 2010. These variations do not significantly affect the presentation of the financial statements as a whole. The main valuation criteria applied by Banco de Galicia y Buenos Aires S.A. are listed below: b.1. Foreign Currency Assets and Liabilities These are stated at the U.S. Dollar exchange rate set by the B.C.R.A., at the close of operations on the last business day of each month. As of September 30, 2011, December 31, 2010 and September 30, 2010, balances in U.S. Dollars were converted applying the reference exchange rate (AR$4.2045, AR$3.9758 and AR$3.9607, respectively) set by the B.C.R.A. Assets and liabilities valued in foreign currencies other than the U.S. Dollar have been converted into the latter currency using the swap rates provided by the B.C.R.A. b.2. Government and Private Securities b.2.1. Government Securities As of March 1, 2011, the B.C.R.A. set forth, according to the probable useof such assets, two valuation criteria for holdings of non-financial public sector debt instruments. a) Fair Market Value These holdings are government securities and monetary regulation instruments included in the volatilities or present values data issued by the B.C.R.A. These are recorded at the closing price for each class of securities in the corresponding markets or at their present value, if any, plus the value of amortization and/or interest coupons due and receivable, less estimated selling costs, as applicable. b)
